I cannot agree with the majority opinion in this case, for the reason that the officers possessed information entitling them to search defendant's car without a search warrant.
The majority opinion proceeds upon the theory that, since the search warrant was void, that was the only question in the case.
The state conceded the invalidity of the search warrant, because it was not directed to any public officer, but contended that under the facts in the case no search warrant was necessary.
The sheriff testified that, prior to the search of defendant's car by one of his deputies, he knew the defendant; that he knew he had been formerly convicted of possession of intoxicating liquor in Lincoln county, and that he had served a term in the county jail for such offense; that on the day of the search of defendant's car he was advised *Page 87 
by Mr. Van Sickel that defendant was still handling whisky, and would be at a certain place that night with a load of whisky; that, if witness would come that night, Van Sickel would go with him to the place; that Van Sickel furnished him with the description and the license number of the automobile in which the liquor would be conveyed; that he went with Van Sickel to a vacant house; that witness gave defendant a search warrant, and his deputy raised up the turtleback of the car and found a five-gallon keg of whisky; that immediately thereafter witness arrested defendant.
Under the facts as disclosed by this record, defendant had committed a felony of which the sheriff had knowledge.
Shortly after the adoption of the Fourth Amendment to the Constitution of the United States, the Supreme Court of the United States began to make a distinction between searching, the home or place of business for that which defendant might lawfully possess and for the search of vessels and other moving vehicles for that which the defendant might not lawfully possess.
In Boyd v. United States, 116 U.S. 616, 6 S.Ct. 524, 528, 29 L.Ed. 746, that court said:
"The search for and seizure of stolen or forfeited goods, or goods liable to duties and concealed to avoid the payment thereof, are totally different things from a search for and seizure of a man's private books and papers for the purpose of obtaining information therein contained, or of using them as evidence against him. The two things differ toto coelo."
In Carroll v. United States, 267 U.S., page 156, 45 S.Ct. 280, 69 L.Ed. 543, 39 A. L. R. 790, that court said:
"Practically since the beginning of the Government, the Fourth Amendment has been construed as recognizing *Page 88 
a necessary difference between a search for contraband in a store, dwelling house, or other structure for the search of which a warrant may readily be obtained, and a search of a ship, wagon, automobile or other vehicle which may be easily moved out of the locality or jurisdiction in which the warrant must be sought.
"The intent of Congress to make a distinction between the necessity for a search warrant in the searching of private dwellings and in that of automobiles and other road vehicles in the enforcement of the Prohibition Act is thus clearly established by the legislative history of the Stanley Amendment. Is such a distinction consistent with the Fourth Amendment? We think that it is. The Fourth Amendment does not denounce all searches or seizures, but only such as are unreasonable.
"Search without a warrant of an automobile and seizure therein of liquor subject to seizure and destruction under the Prohibition Act, do not violate the amendment if made upon probable cause, i. e., upon belief reasonably arising out of the circumstances known to the officers that the vehicle contains such contraband liquor.
"The seizure is legal if the officer in stopping and searching the vehicle, has reasonable or probable cause for believing that contraband liquor is being illegally transported in it."
Under the Constitution and laws of the United States and the Constitution and laws of the state of Oklahoma, intoxicating liquor is contraband, and is by the express provisions of the law of Oklahoma declared not to be property.
This court in Britton v. State, 34 Okla. Cr. 391,246 P. 666; Strong v. State, 42 Okla. Cr. 114, 274 P. 890; and Murray v. State, 51 Okla. Cr. 44, 299 P. 506, recognized the rule laid down in Carroll v. United States, when it said: *Page 89 
"Search of a car without a warrant of arrest, or search warrant, or knowledge by the officers that it contained intoxicating liquor, or without sufficient knowledge to cause an ordinarily prudent person to act, is illegal."
In the case at bar the officers fell within the rule laid down in Carroll v. United States and the authorities above cited, and no search warrant was necessary.
Contention is also made that the search was illegal because the sheriff did not make the arrest until after the deputy had found the whisky in the back of the car.
Under section 2471, C. O. S. 1921, where a felony has been committed and the officers had reasonable ground to believe the defendant guilty, he had a right to make the arrest. The fact that he handed defendant a void search warrant before making the arrest had no legal effect upon his authority. If the search warrant was void, what difference did it make whether the arrest was made before or after the delivery of the void warrant, since the officer had a legal right to arrest without any warrant or search warrant?
It is more important that the guilty be punished than that officers be taught how to serve papers, or the courts how to conduct trials.
The evidence in this case overwhelmingly establishes the guilt of defendant. To permit him to escape just punishment upon a question of this kind nullifies the law and defeats justice. *Page 90